DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 09/15/2021 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims.  The current Office Action is made FINAL as necessitated by the amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim feature specially noted by Examiner
	Claim 11 is currently amended to recites “a link engine to establish a dedicated communication link with the second network device for network packets”.  Based on similar amendments made to claims 1 and 16, it appears that claim 11 is supposed to be amended to recite “a link engine to establish a dedicated communication link with the second network device for sharing network packets”.  Although there is no issues with the currently presented claim 11, the Examiner would like to point out the differences 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11, 14, 16,  21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durrani (US 2014/0204761) in view of Garcia Del Rio (US 2019/0182202).
	Durrani discloses the following features.
	Regarding claim 1, a method comprising; associating a common IP address and a common MAC address with a first network device, wherein the common IP address 
	Regarding claim 2, wherein determining the layer-3 route further comprises running an OSPF routing protocol on one of the first and second network devices (see “OSPF” recited in paragraph [0007]).

	Regarding claim 14, wherein an ARP request or a ND request from the core network is addressed by a recipient device of the network device and the second 
	Regarding claim 16, a non-transitory machine-readable storage medium (see PE device 102/104 in Fig. 1A) storing instructions that upon execution cause, a processor to: associate a common IP address and a common MAC address with a first network device, wherein the common IP address and common MAC address is further associated with a second network device (see Fig. 1A and paragraph [0009], wherein the “PE devices 102 and 104 share a common virtual IP address (1.1.1.254) and a common virtual MAC address (CCCC.CCCC.CCCC)”); establish, by the first network device in conjunction with the second network device, a layer-3 MC-LAG in in a multi-homing configuration to provide a redundant layer-3 connectivity to a core network device in a network (see MC-LAG cluster 122 in Fig. 1A providing layer 3 routing (paragraph [0010]) to core network devices such as servers 110, 112 and 114 in Fig. 1A, wherein the PE devices 102 and 104 may be considered to provide multi-homing for the client device 120 and provide combined layer-3 interface as the MC-LAG cluster), wherein the layer-3 MC-LAG facilitates a combined layer-3 interface (see paragraph [0009] and Fig. 1A “PE devices 102 and 104 are configured/configurable to act in concert as a virtual router via VRRP (or variants thereof, such as VRRPe)”); determine a layer-3 route via the layer-3 MC-LAG to the core network device based on the multi-homing configuration (see “ CE device 118 will typically store, within its Layer 3 (L3) routing table, the virtual IP address of cluster 122 as the next hop address for all routes 
Regarding claim 21, wherein an ARP request or a ND request from the core network is addressed by a recipient device of the network device and the second network device (see “Assuming that PE device 102/104 finds a routing entry in the L3 routing table that points to an uplink next hop, PE device 102/104 can generate an ARP request for resolving the MAC address corresponding to the next hop address” recited in paragraph [0045]).
Regarding claim 27, wherein an ARP request or a ND request from the core network is addressed by a recipient device of the network device and the second network device (see “Assuming that PE device 102/104 finds a routing entry in the L3 routing table that points to an uplink next hop, PE device 102/104 can generate an ARP request for resolving the MAC address corresponding to the next hop address” recited in paragraph [0045]).
	Durrani does not explicitly disclose the following features: regarding claims 1, 11 and 16, wherein the MC-LAG is configured in a multi-homing configuration (Durrani does not explicitly disclose the term multi-homing; closest disclosure is on Fig. 1B, wherein both PE devices 102 and 104 are registered as the next hop in the L3 routing table 130).
	Garcia Del Rio recites the following features.
	Regarding claims 1, 11 and 16, wherein the MC-LAG is configured in a multi-homing configuration (see “A multi-chassis link aggregation (MC-LAG) system includes one or more dual homed nodes coupled to a pair of switches (MC pair)” recited in the abstract).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Durrani using features, as taught by Garcia Del Rio, in order to provide topological redundancy, thereby improving system robustness (see paragraph [0003] of Garcia Del Rio).

Claims 3-5, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durrani and Garcia Del Rio as applied to claims 1, 2, 11 and 16 above, and further in view of Ernstrom (US 2014/0369186 A1).
	Durrani and Garcia Del Rio disclose the features as shown above.
Durrani does not disclose the following features: regarding claim 3, the layer-3 route learned through the OSPF routing protocol between the first and second network devices via the dedicated communication link; regarding claim 4, running a BGP routing protocol on one of the first and second network devices; regarding claim 5, synchronizing the layer-3 route learned through the BGL routing protocol between the first and second network devices via the dedicated communication link; regarding claims 23 and 25, running routing protocol on one of the first and second network devices wherein the routing protocol includes one or more of an OSPF and a BGP; and synchronizing the layer-3 route learned through the routing protocol between the first and second network devices via the dedicated communication link.
	Ernstrom discloses the following features.
Regarding claim 3, the layer-3 route learned through the OSPF routing protocol between the first and second network devices via the dedicated communication link (Ernstrom: see Figure 6 and sections 0088 – 0093 & Figure 7 and sections 0094 – 0097; see also Figure 11 and sections 0107 – 0108; see also Figures 1A-1B and sections 0047 – 0053 & sections 0057 – 0059 & Figure 2 and sections 0061 – 0066; the local element 132 may perform routing information using OSPF/BGP and may set a primary next-hop interface and backup next-hop interface addresses; the information 
Regarding claim 4, running a BGP routing protocol on one of the first and second network devices (Ernstrom: see Figure 6 and sections 0088 – 0093 & Figure 7 and sections 0094 – 0097; see also Figure 11 and sections 0107 – 0108; see also Figures 1A-1B and sections 0047 – 0053 & sections 0057 – 0059 & Figure 2 and sections 0061 – 0066; the local element 132 may perform routing information using OSPF/BGP and may set a primary next-hop interface and backup next-hop interface addresses; the information are synchronized with the peer network element through a protocol exchange between the local network element and remote network element through an inter-peer link; the protocol exchange compiles with an implementation of inter-chassis control protocol (ICCP) or may utilize other suitable standardized protocols or proprietary protocols (section 0064); therefore, it is considered that the protocol, for exchanging information, used by the local element may be OSPF or BGP).
Regarding claim 5, synchronizing the layer-3 route learned through the BGL routing protocol between the first and second network devices via the dedicated communication link (Ernstrom: see Figure 6 and sections 0088 – 0093 & Figure 7 and sections 0094 – 0097; see also Figure 11 and sections 0107 – 0108; see also Figures 1A-1B and sections 0047 – 0053 & sections 0057 – 0059 & Figure 2 and sections 0061 
Regarding claims 23 and 25, running routing protocol on one of the first and second network devices wherein the routing protocol includes one or more of an OSPF and a BGP; and synchronizing the layer-3 route learned through the routing protocol between the first and second network devices via the dedicated communication link (Ernstrom: see Figure 6 and sections 0088 – 0093 & Figure 7 and sections 0094 – 0097; see also Figure 11 and sections 0107 – 0108; see also Figures 1A-1B and sections 0047 – 0053 & sections 0057 – 0059 & Figure 2 and sections 0061 – 0066; the local element 132 may perform routing information using OSPF/BGP and may set a primary next-hop interface and backup next-hop interface addresses; the information are synchronized with the peer network element through a protocol exchange between the local network element and remote network element through an inter-peer link; the protocol exchange compiles with an implementation of inter-chassis control protocol (ICCP) or may utilize other suitable standardized protocols or proprietary protocols (section 0064); therefore, it is considered that the protocol, for exchanging information, used by the local element may be OSPF or BGP).
.

Claims 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durrani and Garcia Del Rio as applied to claims 1 and 16 above, and further in view of Humphries (US 2012/0033668).
Durrani and Garcia Del Rio disclose the features as shown above.
Durrani does not disclose the following features: regarding claims 6 and 26, run a Protocol-Independent Multicast instance on the first network device, wherein the first network device operates as a multicast Designated Router for a downstream subnet.
Humphries discloses a method for IP multicast snooping and routing with multi-chassis link aggregation comprising the following features.
Regarding claims 6 and 26, running Protocol-Independent Multicast (PIM) on the primary network device [Humphries: see Figure 11 and sections 0109 – 0114], wherein the primary network device acts as Designated Router (DR) for a downstream subnet [Humphries: see Figure 11 and sections 0109 – 0114].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Durrani and Garcia Del Rio by incorporating techniques of Humphries in order to provide a more robust system that provides increased resiliency and remove a single point of failure and more effective use of bandwidth [Humphries: see section 0037].

Claims 17, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durrani and Garcia Del Rio as applied to claim1, 11 and 16 above, and further in view of Thakor (US 10,554,494).
Durrani and Garcia Del Rio disclose the features as shown above.
Durrani does not disclose the following features: regarding claims 17, 22 and 24, wherein the dedicated communication link is one of a VLAN on an ISL and a MAC-in-MAC tunnel.
	Thakor discloses the following features.
	Regarding claims 17, 22 and 24, wherein the dedicated communication link is one of a VLAN on an ISL (see “virtual local area networks (VLANs) on an inter-chassis link (ICL) between multi-chassis link aggregation group (MC-LAG) peer devices”) and a MAC-in-MAC tunnel” recited in the abstract; note that Durrani discloses the use of ICL link between the PEs, which may be switches as shown in paragraph [0008] of Durrani, and the ICL links may be considered as the claimed ISL links; based on the teaching of Thakor, the ICL links of Durrani may be implemented using VLANs).
	It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Durrani and Garcia .

Allowable Subject Matter
Claims 8, 12 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no reasonable combination of prior art references are found to disclose the claimed feature of “wherein the first network device and the second network device are in an active-active configuration for forwarding data traffic and in an active-standby configuration for forwarding control traffic in the network.
Relevant references found include Srinath (US 9,985,875) and Mohanty (US 9,019,814).  Both references disclose the use of “active-active configuration” and/or “active-standby” configuration for the first and second network devices.  Srinath further recites that “service delivery gateways 8 may provide user interfaces programmed to support semantics and commands that allow a user to more efficiently define and administer active-active or active-standby redundancy with respect to services 10 applied to packet flows within service delivery gateway system 4” in column 8, lines 15-39, providing user control over the use of “active-active configuration” and/or “active-standby” configuration.  However, neither reference provide the claimed feature of “wherein the first network device and the second network device are in an active-active configuration for forwarding data traffic and in an active-standby configuration for forwarding control traffic in the network” wherein specific configurations are used for the specific types of traffics recited in claims 8, 12 and 28.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473